Revised Opinion issued December 22, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00061-CV
                           ———————————
             IN RE ROXANNE MONIQUE KENNEDY, Relator



                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Case No. 15-FD-2255


                   REVISED MEMORANDUM OPINION

      Relator Roxanne Monique Kennedy seeks mandamus relief concerning the

trial court’s failure to proceed to trial, failure to rule on pending motions, and
issuance of the November 2016 temporary order without required pleading and

without the requirements of a temporary injunction.1

      The Court withdraws its opinion of April 28, 2020 and issues this opinion in

its place. Because relator has not established her entitlement to mandamus relief,2

we deny her petition. See TEX. R. APP. P. 52.8.

                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Kelly and Goodman.




1
      The underlying case is In the Matter of the Marriage of Christopher Kyle Kennedy
      and Roxanne Kennedy and In the Interest of K.T.K. and R.V.K., Children, cause
      number 15-FD-2255, pending in the 306th District Court of Galveston County,
      Texas, the Honorable Anne B. Darring, Presiding.
2
      Relator has failed to file a sufficient record to show proper filing, request for ruling,
      and refusal to rule on the motions the subject of this mandamus. See O’Connor v.
      First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (orig. proceeding) (although
      duty to rule on properly-filed and pending motion is generally ministerial, relator
      must meet three requirements: “(1) a legal duty to perform, (2) a demand for
      performance, and (3) a refusal to act.”). Relator provided a trial court docket sheet
      of more than 60 pages and letters to the trial court listing documents. This filing is
      insufficient to show that relator is entitled to mandamus relief.
                                              2